ACCEPTED
                                                                                     14-15-00396-CV
                                                                     FOURTEENTH COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                6/11/2015 2:40:08 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                     IN THE COURT OF APPEALS
             FOR THE 14TH JUDICIAL DISTRICT OF TEXAS
                         HOUSTON, TEXAS                  FILED IN
                                                   14th COURT OF APPEALS
       ______________________________________________________
                                                      HOUSTON, TEXAS
                                                            6/11/2015 2:40:08 PM
                          No. 14-15-00396-CV        CHRISTOPHER A. PRINE
                                                           Clerk
       _______________________________________________________

                JARED WOODFILL AND F.N. WILLIAMS, SR.
                             Appellants,

                                        v.

ANNISE D. PARKER, MAYOR; ANNA RUSSELL, CITY SECRETARY; AND
                  THE CITY OF HOUSTON, TEXAS.
                             Appellees.
__________________________________________________________________

   On Appeal from the 152nd Judicial District Court of Harris County, Texas
                     Trial Court Cause No. 2014-44974
__________________________________________________________________

    APPELLANTS’ NOTICE OF PAYMENT TO COURT REPORTER

TO THE HONORABLE JUSTICES OF THIS COURT:

      COME NOW, Jared Woodfill and F.N. Williams, Sr. (hereinafter

“Appellants”) in the above-referenced matter and file this Notice of Payment to

Court Reporter. In accordance with the letter issued by this Court on May 28,

2015, Appellants have issued payment to the Court Reporter and she is currently

preparing the record. Please see Ex. A attached hereto.




                                         1
                              Respectfully Submitted,

                              ANDY TAYLOR & ASSOCIATES, P.C.

                                    BY: /s/ Andy Taylor
                                    Andy Taylor
                                    State Bar No. 19727600
                                    Amanda Peterson
                                    State Bar No. 24032953
                                    2668 Highway 36S, #288
                                    Brenham, Texas 77833
                                    713-222-1817 (telephone)
                                    713-222-1855 (facsimile)
                                    ataylor@andytaylorlaw.com
                                    apeterson@andytaylorlaw.com

                                    ATTORNEYS FOR JARED WOODFILL,
                                    AND F.N. WILLIAMS, SR.


                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the attached document was
served via electronic filing on the 11th day of June, 2015 to the following:

SUSMAN GODFREY L.L.P.
Geoffrey L. Harrison
gharrison@susmangodfrey.com
State Bar No. 00785947
Alex Kaplan
akaplan@susmangodfrey.com
State Bar No. 24046185
Kristen Schlemmer
kschlemmer@susmangodfrey.com
State Bar No. 24075029
1000 Louisiana Street, Suite 5100
Houston, Texas 77002-5096
Telephone: (713) 651-9366
Facsimile: (713) 654-6666



                                       2
CITY OF HOUSTON LEGAL DEPARTMENT             HAYNES AND BOONE, LLP
Donna L. Edmonson                            Lynne Liberato
Judith L. Ramsey                             State Bar No. 00000075
James Martin Corbett                         Kent Rutter
Patricia L. Casey                            State Bar No. 00797364
900 Bagby, 4th Floor                         William Feldman
Houston, Texas 77002                         State Bar No. 24081715
Telephone: (832) 393-6412                    Katie Dolan-Galaviz
Facsimile: (832) 393-6259                    State Bar No. 24069620
Donna.Edmundson@houstontx.gov                1221 McKinney, Suite 2100
Jim.Corbett@houstontx.gov                    Houston, Texas 77010-2007
Judith.Ramsey@houstontx.gov                  Telephone: (713) 547-2000
Pat.Casey@houstontx.gov                      Facsimile: (713) 547-2600
Attorneys for Annise D. Parker, Mayor        Lynne.Liberato@haynesboone.com
                                             Kent.Rutter@haynesboone.com
                                             william.feldman@haynesboone.com
                                             katie.dolan-
                                             galaviz@haynesboone.com
                                             Appellate Attorneys
FULBRIGHT & JAWORSKI LLP
Edward B. “Teddy” Adams, Jr.
State Bar No. 00790200
Andrew Price
State Bar No. 24002791
Seth Isgur
State Bar No. 24054498
Geraldine W. Young
State Bar No. 24084134
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Telephone: (713) 651-5151
Facsimile: (713) 651-5246
Teddy.Adams@nortonrosefulbright.com
Andrew.Price@nortonrosefulbright.com
Seth.Isgur@nortonrosefulbright.com
Geraldine.Young@nortonrosefulbright.com
Attorneys for Anna Russell, City Secretary


                                             /s/ Andy Taylor________

                                        3